                                                                   UNITED STATES DISTRICT COURT
                                                                  FOR THE DISTRICT OF DELAWARE
                                                               ELECTRONIC FILING REGISTRATION FORM

                                         FOR ATTORNEYS IN MULTI-DISTRICT LITIGATION (MDL) CASES
                                            WHO ARE NOT ADMITTED TO THE BAR OF THIS COURT

Instructions: An attorney of record in a case transferred to Delaware (that is part of a Multi-District Litigation (MDL)
action), who is NOT a member of the bar of this Court, may register for ECF on a case-by–case basis. Please submit
an original signed registration form to the Clerk’s Office to request an ECF account. Once issued, a user ID and
password will be valid for electronic filing and noticing in this MDL and below noted Dist. of DE case(s) only:

                                                                 (Please Print or Type all information)
  MDL CAPTION:                                                                                     DIST. OF DE
  IN RE:                                                                                           MDL CA #

  PARTY( or PARTIES)
  RESPRESENTED:



  DELAWARE CASE(S) CA #




Internet E-Mail Address:                                                                                                                 (Print clearly)

Last Name:                                                                                                Generation: (e.g., Jr., Sr.)

First Name:                                                                                               Middle Initial:

Firm’s Name:

Address:

City:                                                                                            State:                Zip Code:

Phone No.:                                                                          Do you have a PACER Account (required)?                Yes        No

  By submitting this form, I hereby agree to abide by all District of Delaware rules, orders, policies and procedures governing the use of ECF. I
  have independently reviewed both the ECF User’s Manual and Civil Tutorial on the Court’s web site. I consent to receive service of documents
  and notice of filings by electronic means via ECF in the circumstances permitted under those guidelines. I understand that the combination of user
  ID and password will serve as the signature of the attorney filing the document. I agree to protect the security of my password and immediately
  notify the Clerk of Court if I suspect that my password has been compromised. Also, as a participating attorney, I will promptly notify the Clerk’s
  Office if there is a change in my personal data, such as name, e-mail address, firm address, phone number, etc. I further understand that my user
  ID and password are valid for this MDL action only.




                               Signature                                                                                     Date
* PRINT, SIGN AND SCAN this completed form as
  an e-mail attachment (pdf), and E-mail to:                                      COURT USE ONLY:                 (ECF MDL Atty. Reg. Form - Rev. 8/10)


 BarMemberECFRegForm@ded.uscourts.gov                                             DATE REGISTRATION FORM RECEIVED:
   Subject: Bar Member ECF Registration

             (Paper courtesy copy NOT required)
-------------------------------------------------------------------------------   USER ID:                 PASSWORD:
  Clerk, U.S. District Court for the District of Delaware
  ATTN: ECF Registration, Room 4209                                               DATE ISSUED:                   BY:
  844 N. King Street, Unit 18 Website: ded.uscourts.gov
  Wilmington, DE 19801 Help Desk: (302) 573-6170                                  E-MAIL NOTICE SENT:                      BY:
